51 F.3d 273
4 A.D. Cases 608
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Thomas SPELLS, Jr., Plaintiff-Appellant,v.CUYAHOGA COMMUNITY COLLEGE, Defendant-Appellee.
No. 94-3799.
United States Court of Appeals, Sixth Circuit.
March 22, 1995.

1
Before:  KENNEDY and DAUGHTREY, Circuit Judges;  and CLELAND, District Judge.*

ORDER

2
William Thomas Spells, Jr., appeals a district court grant of summary judgment for defendant in this employment discrimination action filed under the Rehabilitation Act, 29 U.S.C. Sec. 794.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Spells filed his complaint in the district court alleging that employees of the Cuyahoga Community College discriminated against him, harrassed him, and ultimately terminated his employment there because of a disability.  Defendant moved to dismiss the complaint, and plaintiff responded in opposition.  The district court denied the motion and directed plaintiff to file an amended complaint.  Plaintiff filed an amended complaint, and the parties consented to trial of the matter before a magistrate judge pursuant to 28 U.S.C. Sec. 636.  Thereafter, defendant moved for summary judgment, and plaintiff responded in opposition.  The magistrate judge granted summary judgment for defendant.


4
Upon consideration, we affirm the judgment for the reasons stated by the magistrate judge in his memorandum and opinion filed June 21, 1994.  Essentially, plaintiff did not establish a prima facie case of discrimination under the Rehabilitation Act.  See Pesterfield v. TVA, 941 F.2d 437, 441 (6th Cir.1991).  Moreover, plaintiff's claims on appeal regarding discovery proceedings are without merit.


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert H. Cleland, United States District Judge for the Eastern District of Michigan, sitting be designation